DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 5/10/2019.  Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 17 is objected to because in the second to last line the word “radially” should be spelled “radial”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation "a radial segment" in line 15 and line 18.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if each recitation of “a radial segment” refers to the same structure or unique structures.  For sake of examination purposes, each recitation of “a radial segment” was assumed to be with reference to the same radial segment.  Claims 2-14 depend on claim 1.
Regarding claim 6, this claim recites the limitation of the seal having an H-shape, however this claim depends from claim 2 which recites the seal having a T-shape.  It is unclear which shape applicant is claiming as it is unknown how the claimed seal could have both shapes when viewed from the same axis.  Claims 7-10 all depend on claim 6 and are equally ambiguous because it is unknown what shape applicant is claiming, and any language to particular aspects of the seal are all subsequently indefinite because it is unclear how these limitations apply to the seal in the absence of understanding what shape the seal has.	At this point in prosecution it is unclear how to examine claim 6 and its dependents on their merits as they directly contract claim 2 with respect to seal shape.  Limitations to relative positions or features of the seal cannot be understood without an unambiguous understanding of what shape the seal has.  It is noted for the record that H-shaped seals are demonstrated by the art of record (such as US20160032747, US20190153886, and US20200308973).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tholen in US Patent Application Publication 2009/0110546 (“Tholen”) in view of Habarou in US Patent Application Publication 2010/0092281 (“Habarou”).
Regarding claim 1, Tholen discloses a gas turbine engine assembly comprising 	a first component (element 240 in Fig. 3), the first component having a first radial outer surface 266 that extends circumferentially partway around an axis and a first circumferential end face 274 that extends radially inward from the first radial outer surface toward the axis,	a second component 242, the second component having a second radial outer surface 268 that extends circumferentially partway around the axis and a second circumferential end face 278 that extends radially inward from the second radial outer surface toward the axis, and the second circumferential end face facing being spaced apart circumferentially from the first circumferential end face of the first component to define a gap 252 therebetween, and 	a seal 250 configured to block gases from flowing axially and radially between the first component and the second component, the seal includes an outer segment 254 and a radial segment 256, the outer segment extends circumferentially along the first radial outer 266 surface across the gap 252 and along the second radial outer surface 268 to allow for changes in a size of the gap due to 
Regarding claim 2, Tholen as modified by Habarou comprises a seal that is T-shaped when viewed axially relative to the axis (see Tholen Fig. 3).
Regarding claim 3, Tholen as modified by Habarou comprises the gas turbine engine assembly of claim 2, wherein the first component (240 Tholen Fig. 3) includes a radial innermost surface (radially inner surface of component 240) that is spaced apart radially from the first radial outer surface 266 
Regarding claim 13, Tholen as modified by Habarou comprises the gas turbine engine assembly of claim 1, wherein the first radial outer surface 266 (Tholen Fig. 3) is the outermost surface of the first component in a radial direction relative to the axis.
Regarding claim 14, Tholen as modified by Habarou comprises the gas turbine engine assembly of claim 1, wherein the first component includes a fore ridge and an aft ridge spaced apart axially from the fore ridge (see Tholen Fig. 2 and 3; the flanges 128 on the seal 124 equated to the claimed circumferentially adjacent components may be equated to the claimed fore and aft ridge), the fore ridge and the aft ridge extend radially outward away from the first radial outer surface, the fore ridge extends circumferentially between a first end and a second end of the first component, and the aft ridge extends circumferentially between the first end and the second end of the first component.
Claims 4-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tholen as modified by Habarou, further in view of Starkweather in US Patent 5167485 (“Starkweather”).
Regarding claims 4 and 11, Tholen as modified by Habarou is silent to the gas turbine engine assembly of claim 2 (or 1), wherein the first radial outer surface is formed to define a plurality of first channels that extend radially into the first component, the second radial outer surface is formed to define a plurality of second channels that extend radially into the second component, and the outer segment of the seal covers the plurality of first channels and the plurality of second channels.	Starkweather teaches an analogous gas turbine engine seal between adjacent components (abstract; Fig. 1, 2, 4), like Tholen.  Specifically, with such seals extending between adjacent shroud or 
Regarding claim 5, Tholen as modified by Habarou and Starkweather comprises the gas turbine engine assembly of claim 4, wherein the first component includes a radial innermost surface that is spaced apart radially from the first radial outer surface toward the axis to define a boundary of a gas path of the gas turbine engine assembly and the radial segment includes an outer end coupled with the outer segment and an inner end that is spaced apart radially from the outer end and the radial innermost surface to locate the inner end radially between the outer end and the radial innermost surface (see Fig. 3 of Tholen showing the radially inner end of the seal radially between extremes of the components 240 and 242).

Claims 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in US Patent 8430626 (“Liang”) in view of Habarou.
Regarding claim 15, Liang discloses a gas turbine engine assembly comprising 	a first component (a stator vane platform adjacent another; Fig. 6 which is applied to a vane row such as Fig. 1), the first component extends circumferentially between a first end and second end thereof relative to an axis, 	a second component (an adjacent vane assembly), the second component extends 
Regarding claim 18, Liang as modified by Habarou comprises the gas turbine engine assembly of claim 15, wherein the first component includes a radial outer surface (relatively, “radial outer surface” is notably being interpreted more broadly than “radially outermost”) that engages the first leg segment and an axially extending ridge located at the second end of the first component and the axially extending ridge further extends radially outward away from the first radial outer surface toward the outer segment of the seal into a space defined circumferentially between the first leg segment and the second leg segment (see the middle of Fig. 6; the hooks at the top of the figure are equated to the claimed ridge; these hook portions extend the axial length of the blade outer seal segments and accommodate the seal member 21).
Regarding claim 19, Liang as modified by Habarou comprises the gas turbine engine assembly of claim 18, wherein the first leg segment is spaced apart circumferentially from the axially extending ridge to allow the first component to move circumferentially relative to the second component (see the radially extending legs of the seal 21 in Fig. 6 of Liang, which are circumferentially spaced from the gap between the two components; the edge of the hook at the gap may be equated to the claimed ridge such that this claim limitation is met by the combination of art).

Allowable Subject Matter
Claims 12, 16-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and addressing the 112 issue with respect to claim 1 for claim 12).
Regarding claim 12, the art of record alone or in combination fails to disclose or suggest the gas turbine engine assembly of claim 1, wherein the first component includes a radial innermost surface that is spaced apart radially from the first radial outer surface toward the axis, the seal includes an outer end and an inner end that is spaced apart radially from the outer end, and the inner end is radially flush with the radial innermost surface of the first component.
Regarding claim 16, the art of record alone or in combination fails to disclose or suggest the gas turbine engine assembly of claim 15, wherein the first leg segment is formed to include a first channel that extends radially outward into the first leg segment, the second leg segment is formed to include a second channel that extends radially outward into the second leg segment, the first component covers the first channel, and the second component covers the second channel.	Employing features for cooling seal interfaces, such as taught by Starkweather and applied above, are known in the art.  The art of record, however, is silent to channels in the leg segments as they are claimed.
Regarding claim 17, the art of record alone or in combination fails to disclose or suggest the gas turbine engine assembly of claim 15, wherein the first leg segment includes a mating surface that engages the first component, the second leg segment includes a mating surface that engages the second component, and the mating surface of the first leg segment and the mating surface of the second leg segment are curvilinear to allow the seal to remain engaged with the first and second components in response to relative radially movement between the first component and the second component.  One might assume that engaging components are designed to properly seat with one another, but such an 
Regarding claim 20, the art of record alone or in combination fails to disclose or suggest the gas turbine engine assembly of claim 18, wherein the first component includes a fore ridge and an aft ridge spaced apart axially from the fore ridge, the fore ridge and the aft ridge extend radially outward away from the first radial outer surface, the fore ridge extends circumferentially between the first end and the second end of the first component, and the aft ridge extends circumferentially between the first end and the second end of the first component.	Many different shrouds and annular rings are known in the art and one of ordinary skill has a plethora of known configurations to choose from.  The art of record, however, fails to anticipate the limitations of claim 20 and provides no motivation for modification of the closest art of record to arrive at the limitations required of claim 20.
Conclusion
US2010/0092281 discloses a gas turbine engine shroud segment including a seal between adjacent components having a T-shape (see Fig. 6).  US2015/0211377 discloses a seal member between adjacent components in a gas turbine wherein the seal has channels to allow passage of a flow.  US20080050236 discloses a gas turbine engine shroud seal with two legs extending from relative ends of the seal member to contact each of an adjacent component.  US20160123171 discloses a T-shaped plug in a gas turbine engine annular body, but not between two distinct components.  US2020/0095880 discloses nearly the same seal as Applicants but employed in a different radial configuration.  Simply 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745